Citation Nr: 1606288	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2008 and June 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, the RO granted a 40 percent evaluation for the Veteran's service-connected diabetes mellitus, effective April 18, 2007, the date the Veteran filed a claim for an increased evaluation.  Since the granted increase does not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of new and material evidence to reopen a claim entitlement to service connection for posttraumatic stress disorder and service connection for Peyronie's disease have been raised by the record in a January 19, 2016 statement by the Veteran, made through his representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that although the issue of Peyronie's disease was previously referred to the AOJ in the February 2015 remand, there is no indication that the issue has been addressed.  Additionally, the Veteran indicated in his July 2009 substantive appeal that his "little toe" was amputated as a result of diabetes mellitus.  This issue has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these three issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

From April 18, 2007, the Veteran's diabetes mellitus required insulin (twice daily), oral hypoglycemic medication, restricted diet, and regulation of activities; however the disability did not manifest with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider.




CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, May 2015 and March 2008 VA examination reports discussed all applicable medical principles and medical treatment records relating to the increased rating issues discussed herein, and the analyses are considered adequate upon which to decide the claim at issue. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran is seeking a higher rating for his service-connected type II diabetes mellitus.  In his July 2009 substantive appeal, he reported having experienced symptoms of hypoglycemia, which included confusion, shakiness, hunger, headaches, irritability, pounding heart, racing pulse, pale skin, sweating, trembling, and weakness.  The Veteran also reported having experienced dizziness and fainting spells, having visited the emergency room for diabetic related symptoms on two occasions in the six months prior to the appeal, and regularly visiting his physician.  The Veteran argued that based on these complaints, he merited a greater disability rating.

Here, the Veteran's diabetes mellitus was rated as 20 percent disabling, prior to the date his claim for an increased rating was received (April 18, 2007), and he has been rated at 40 percent disabling for the duration of his appeal.  His diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under this code, a 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (emphasis added).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, DC 7913 (defining the term within the criteria for a 100 percent rating)).

Because of the successive nature of the rating criteria for diabetes mellitus, the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119.  Of note the Veteran has been rated for peripheral neuropathy of all four extremities and for a foot ulcer as secondary to his diabetes mellitus.  There is no allegation of any additional secondary disabilities as a result of the diabetes mellitus, aside from the toe which is being referred for adjudication.

The Veteran was afforded a VA examination in March 2008.  At that time, it was noted that the Veteran did not have ketoacidosis or hypoglycemic reactions, or hospitalizations for such.  The Veteran was noted to be following a restricted diet for management of his diabetes mellitus, but did not require restriction of activities.  It was noted that the Veteran's treatment included both insulin (twice daily) and oral medication.  

The Veteran was afforded another VA examination in May 2015.  At that time, it was noted in the examination report that the Veteran did not have ketoacidosis or hypoglycemic reactions, or hospitalizations for such.  It was noted that he required a restricted diet due to his diabetes mellitus and continued insulin (twice daily) and oral hypoglycemic medication for treatment.  The Board notes that although the examiner did not find the Veteran required regulation of activities, the treatment records indicates otherwise.  

VA treatment notes of record indicate the Veteran has repeatedly been instructed to stay off his right foot due to diabetic foot ulcers, which was the basis for a June 2014 rating decision that granted a 40 percent disability rating for diabetes mellitus, effective April 14, 2007.  The remainder of the VA treatment notes provide no indication that the Veteran has ever suffered from episodes ketoacidosis or hypoglycemic reactions, or been hospitalized in relation to his diabetes mellitus.  For example, in January and March 2010 VA treatment record no hypoglycemic reactions were noted in the previous month.

Based on the evidence of record, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's diabetes mellitus.  The medical evidence of record shows that the Veteran's diabetes mellitus is managed with restricted diet, insulin, oral hypoglycemic medication, and regulation of activities as a result of ulcers to the right foot.  

The Board acknowledges the Veteran's statements that while he had not been found to have hypoglycemic reactions, he had experienced symptoms of hypoglycemic reactions, such as dizziness.  The Veteran is competent to report symptoms such as dizziness that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran may have experienced symptoms of hypoglycemic reactions, a rating in excess of 40 percent requires such reactions to result in one to two hospitalizations per year.  Such hospitalizations have not been shown by the evidence of record.
 
The VA examination reports and VA outpatient treatment notes have noted that he did not suffer from ketoacidosis or hypoglycemic reactions, or hospitalizations for such.  

The Veteran's treatment records have also been reviewed, but do not document twice per month visits to the doctor for diabetic care.

Therefore, a disability rating in excess of 40 percent for diabetes mellitus is not warranted.  Id.



Consideration has also been given to assigning staged ratings; however, at no time during the period in question has the Veteran's diabetes mellitus warranted a higher schedular rating.  See Hart v. Mansfield, 12 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to the service-connected diabetes, that are not encompassed by the schedular criteria.  Moreover, the schedular rating criteria directs that any compensable disabilities caused by the diabetes mellitus be rated separately, and the 60 percent rating also contemplates the presence of complications that would not be compensable if separately rated.  Such a provision necessarily requires VA to consider all of the Veteran's diabetes mellitus related symptomatology within the confines of the schedular rating criteria.  As such, the schedular rating criteria reasonably contemplates the Veteran's symptomatology and referral for extraschedular consideration is not warranted. 



ORDER

A disability rating greater than 40 percent for diabetes mellitus is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


